IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 41404 & 41405

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 795
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 3, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
VIOLA LAVITA QUINTANA,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Appeal from order revoking probation and reinstating previously suspended
       unified seven-year sentence, with three-year determinate, term for
       burglary, dismissed; appeal from judgment of conviction and concurrent unified
       sentence of ten years, with a minimum period of confinement of three years, for
       burglary, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 41404, Viola Lavita Quintana pled guilty to burglary, I.C. § 18-1401, and
the district court imposed a unified seven-year sentence with a three-year determinate term, but
retained jurisdiction. Following successful completion of the rider program, the district court
suspended the sentence and placed Quintana on probation.
       In Docket No. 41405, Quintana pled guilty to burglary. I.C. § 18-1401. In exchange for
her guilty plea, an allegation that Quintana was a persistent violator was dismissed. The district




                                                1
court imposed a unified ten-year sentence, with a three-year determinate term, to run concurrent
with the sentence in Docket No. 41404. However, the district court retained jurisdiction.
       Quintana admitted to violating her probation in Docket No. 41404 as a result of her
conviction in Docket No. 41405. The district court revoked Quintana’s probation and ordered
execution of her original sentence. However, the district court retained jurisdiction. Thus, the
district court retained jurisdiction in both cases. On June 3, 2013, the district court relinquished
jurisdiction. Quintana filed I.C.R. 35 motions for reduction of her sentences on June 25, 2013,
which the district court denied on August 29, 2013.           Quintana appeals, challenging the
revocation of probation in Docket No. 41404 and asserting that her sentence is excessive in
Docket No. 41405.
       The state asserts that Quintana’s appeals are untimely. In Docket No. 41404, the district
court entered Quintana’s judgment of conviction on April 5, 2007, and revoked probation on
November 15, 2012. In Docket No. 41405, Quintana’s judgment of conviction was entered on
November 15, 2012. Because the district court retained jurisdiction, the forty-two-day time for
appeal in Docket No. 41405, did not commence until the district court relinquished jurisdiction
on June 3, 2013.
       Idaho Appellate Rule 14(a) provides that an appeal must be filed within forty-two days
from the date of the judgment or order. Rule 14(a) also provides, in part:
       In a criminal case, the time to file an appeal is enlarged by the length of time the
       district court actually retains jurisdiction pursuant to Idaho Code. When the court
       releases its retained jurisdiction or places the defendant on probation, the time
       within which to appeal shall commence to run.

Quintana filed her notices of appeal on September 9, 2013. Quintana did not file her notices of
appeal within forty-two days of November 15, 2012, and June 3, 2013. Therefore, both appeals
are untimely. 1 Accordingly, Quintana’s appeals are dismissed.




1
       The orders denying Quintana’s Rule 35 motions would have been timely. However,
Quintana does not challenge these orders on appeal.

                                                 2